DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-‘972 (JP 55-061972, see Machine Translation).
Regarding claim 1, JP-‘972 discloses in Figs 1-2, a metal-air battery (Abstract, P1 translation) comprising a metal-air battery unit (Fig 2) having a plurality of juxtaposed metal-air battery cells (Fig 2, depicts 2 cells), each metal-air battery cell (Fig 2) having an air electrode (ref 16), a metal electrode (ref 17) arranged to face the air electrode (ref 16), and a casing (ref 12) configured to support the air electrode (ref 16) and the metal electrode (ref 17), wherein each casing (refs 12, 11) has an air chamber (ref 20) and a liquid chamber (ref 19), an upper part (Fig 2) of the air chamber (ref 20) is opened to the outside (Fig 2), and the casing (refs 12, 11) has a liquid feeding port (ref 21) communicating with (Fig 2) the liquid chamber (ref 19).

Regarding claim 2, JP-‘972 discloses all of the claim limitations as set forth above and also discloses the liquid feeding port (ref 21) is provided on a side part (Fig 2) of the casing (refs 12, 11).

Regarding claim 5, JP-‘972 discloses all of the claim limitations as set forth above and also discloses the metal-air battery unit (Fig 2) is configured by combining two types of components, one being a composite component (structure of Fig 2) of the metal-air battery cell and the other being a side wall portion (depicted in Fig 2, Fig 11, 12).

Regarding claim 6, JP-‘972 discloses all of the claim limitations as set forth above.  Further, regarding the recitation of a method of making said metal-air battery, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.

Regarding claims 7-8, JP-‘972 discloses all of the claim limitations as set forth above.  Further, regarding limitations recited in claims 7-8, which are directed to a manner of operating disclosed metal-air battery, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP-‘972 (JP 55-061972, see Machine Translation) as applied to claim 1 above, and further in view of JP-‘526 (JP 52-22526).
Regarding claim 3, JP-‘972 discloses all of the claim limitations as set forth above but does not explicitly disclose at least a part of the metal electrode is arranged to face the liquid feeding port.
JP-‘526 discloses in Figs 1-3, a metal air battery (ref 1) having a metal electrode facing (Figs 1-2, ref 9, 12) a liquid port (ref 12).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the metal electrode of JP-‘972 to have face an opening of the liquid feeding port, as taught by JP-‘972, because selecting one of known designs for a metal-air would have been considered obvious to one of ordinary skill in the art at the time of filing the invention and because said metal-air cell defining a metal electrode disposed across from a liquid feeding port would operate equally well as the one disclosed by JP-‘526.
Further, while reference does not disclose said metal electrode disposed across from the liquid entry port, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the metal electrode across from the liquid entry port, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-‘972 (JP 55-061972, see Machine Translation) as applied to claim 1 above, and further in view of Takahashi et al. (JP 2017004644).
Regarding claim 4, JP-‘972 discloses all of the claim limitations as set forth above but does not explicitly disclose the metal electrode is supported by the casing and has a lower part as a free end.
Takahashi et al. discloses in Figs 1-12, a metal-air battery (ref 100) including a metal electrode (ref 41) disposed within a casing (ref 10).  The metal electrode (ref 41) is disposed away from the casing (ref 10) at a bottom end (depicted in Fig 4).  This configuration enhances output performance by preventing internal breakage of the structure (Abstract).
Takahahsi et al. and JP-‘972 are analogous since both deal in the same field of endeavor, namely, metal-air cells.
It would have been obvious to one of ordinary skill in the art the time of filing to incorporate the metal electrode of JP-‘972 at the structural location within the casing as disclosed by Takahashi et al. to prevent internal breakage and therefore enhance output performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

McGee (US 5,650,241) discloses in Figs 1-15, a metal-air battery (Abstract) including multiple cells with inlet ports distributed in spatial relationship to anode electrodes as depicted in Fig 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725